       Case 4:18-cv-00463-RH-CAS Document 3 Filed 10/09/18 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA




 FLORIDA DEMOCRATIC PARTY,

                  Plaintiff,
                                               CASE NO.
                      v.

 KEN DETZNER, in his official capacity
 as Secretary of State of the State of
 Florida,

                  Defendants.


           PLAINTIFF’S EMERGENCY MOTION FOR TEMPORARY
            RESTRAINING ORDER AND ORDER TO SHOW CAUSE


      NOW COMES Plaintiff Florida Democratic Party, by and through its

attorneys, and moves the Court pursuant to Rule 65 of the Federal Rules of Civil

Procedure for a temporary restraining order and order to show cause as to why a

temporary restraining order and/or preliminary injunction should not issue against

Ken Detzner, in his official capacity as Secretary of State of Florida. In support

thereof, Plaintiff states as follows:

      1.     On October 9, 2018, Plaintiff filed its Complaint for Declaratory and

Injunctive Relief, alleging that Plaintiff is entitled to relief from this Court for
       Case 4:18-cv-00463-RH-CAS Document 3 Filed 10/09/18 Page 2 of 4




violations of its rights as well as the rights of its members and constituents—

thousands of eligible Florida voters—under the First and Fourteenth Amendments

to the U.S. Constitution and the Equal Protection Clause, pursuant to 42 U.S.C. §§

1983 and 1988.

      2.     Plaintiff seeks a temporary restraining order and/or preliminary

injunction requiring the Secretary, their officers, employees, and agents, all persons

acting in active concert or participation, or under the supervision, direction, or

control of the Secretary, and all other persons within the scope of Federal Rule of

Civil Procedure 65, to extend the voter registration deadline until October 16, 2018.

      3.     Federal Rule of Civil Procedure 65 provides for the issuance of a

temporary restraining order and/or preliminary injunction under circumstances such

as those that exist in the present case.

      4.     In support of this motion, Plaintiff submits a Memorandum of Law,

addressing all necessary elements for the entry of a temporary restraining order and

preliminary injunction and an order to show cause.

      5.     Plaintiff seeks leave to present 30 minutes of oral argument in support

of this motion pursuant to Local Civil Rule 7.1(K).

      6.     Plaintiff files this motion as an emergency motion pursuant to Local

Rule 7.1(L) because the voter registration deadline is currently scheduled for




                                           2
       Case 4:18-cv-00463-RH-CAS Document 3 Filed 10/09/18 Page 3 of 4




October 9, 2018—today. It is essential that this Court resolve the motion as soon as

possible.

      WHEREFORE, for the foregoing reasons, and for those set forth in Plaintiff’s

supporting Memorandum of Law, Plaintiff respectfully moves that the Court enter a

temporary restraining order requiring the Secretary, his officers, employees, and

agents, all persons acting in active concert or participation, or under the supervision,

direction, or control of the Secretary, and all other persons within the scope of

Federal Rule of Civil Procedure 65, to extend the voter registration deadline until

October 16, 2018.




                                           3
      Case 4:18-cv-00463-RH-CAS Document 3 Filed 10/09/18 Page 4 of 4




Dated: October 9, 2018                   Respectfully submitted,

                                     /s/ Mark Herron
                                     Mark Herron
                                     Fla. Bar. No. 199737
                                     mherron@lawfla.com
                                     MESSER CAPARELLO
                                     2618 Centennial Place
                                     Tallahassee, FL 32308
                                     Telephone: (850) 222-0720
                                     Facsimile: (850) 558-0659

                                     and

                                     Marc E. Elias
                                     D.C. Bar No. 44207
                                     (Admitted Pro Hac Vice)
                                     MElias@perkinscoie.com
                                     PERKINS COIE LLP
                                     700 Thirteenth Street, N.W., Suite 600
                                     Washington, D.C. 20005-3960
                                     Telephone: (202) 654-6200
                                     Facsimile: (202) 654-6211

                                     Counsel for Plaintiff




                                     4
